Citation Nr: 9912000	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of December 1996 from the North Little Rock, 
Arkansas, Regional Office (RO).  The sole issue on appeal 
concerns entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD).


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected PTSD constitutes a well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
Therefore, the VA has a statutory obligation to assist him in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).

In this regard, while the case was pending before the Board, 
the veteran submitted information from his employed which 
indicates that he had been granted a temporary leave of 
absence.  The RO has not had the opportunity to review this 
pertinent information in conjunction with the veteran's 
current claim.

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do 
otherwise, and the Secretary did so.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and private 
medical records pertaining to recent 
treatment for his service-connected 
psychiatric disability.  The RO should 
then obtain all records, which are not on 
file.

2.  The RO should request the VA medical 
facility in Little Rock, Arkansas, to 
furnish copies of any additional medical 
records covering the period from April 
1998 to the present.

3.  A VA social and industrial survey 
should be performed in order to determine 
the impact the veteran's psychiatric 
disorder has on his social and industrial 
adaptability.  The claims folder should 
be reviewed in conjunction with the 
survey.

4.  A VA examination by a psychiatrist 
should be conducted in order to determine 
the severity of the service- connected 
PTSD.  All necessary tests and studies 
deemed necessary should be conducted.  
The examiner should express an opinion on 
the extent to which PTSD affects the 
veteran's occupational and social 
functioning.  It is requested that the 
examiner include a Global Assessment of 
Functioning score with an explanation of 
the numeric code assigned.  The claims 
folder must be made available to the 
physician for review in conjunction with 
the examination.

5.  The RO should inform the veteran of 
the consequences for failure to report 
for a scheduled VA examination per 38 
C.F.R. § 3.655 (1998).  

6.  Thereafter, the case should be 
reviewed by the RO.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. The Board 
intimates no opinion as to the ultimate outcome of this case. 
The veteran need not take any action unless he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









